         Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 20-125-BLG-SPW
                       Plaintiff,

  vs.                                              ORDER ON MOTION TO
                                                   DISMISS
 KYLE EVAN GOERNDT,

                       Defendant.




        Before the Court is Defendant Kyle Evan Goemdt's Motion to Dismiss

Indictment pursuant to Federal Rules of Criminal Procedure 12 and 47 for failure

to state an offense. (Doc. 25). Defendant supports this motion with a brief. (Doc.

26). The Government opposes the motion and filed a response brief. (Doc. 29).

Defendant filed a reply. (Doc. 31). After reviewing the parties' arguments,the

Defendant's motion is denied for the following reasons.

   1.      Background

        Defendant pled guilty to and was convicted of misdemeanor partner or

family member assault under Mont. Code. Ann. § 45-2-206(1)(a)in Baker City

Court on May 12, 2015. (Doc. 29-1). Defendant is now charged with being a

prohibited person in possession of a firearm in violation of 18 U.S.C. § 922(g)(9),
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 2 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 3 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 4 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 5 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 6 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 7 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 8 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 9 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 10 of 11
Case 1:20-cr-00125-SPW Document 34 Filed 04/30/21 Page 11 of 11
